In a negligence action to recover damages for personal injuries arising out of an intersectional two-vehicle collision, plaintiff, a passenger in one of the vehicles, appeals from an order of the Supreme Court, Suffolk County, dated September 7, 1976, which denied her motion for summary judgment. Order affirmed, with $50 costs and disbursements. On the sparse record presented, we find that plaintiff has failed to establish that there are no triable issues. Hopkins, Acting P. J., Martuscello, Latham and Damiani, JJ., concur.